EXHIBIT 10.10

JULY 2012 AMENDMENT

TO THE

PSS WORLD MEDICAL, INC. SAVINGS PLAN

This July 2012 Amendment (the “Amendment”) to the PSS World Medical, Inc.
Savings Plan is made and entered into by PSS World Medical, Inc. (the
“Company”), this 26th day of July 2012, and is effective as of September 1,
2012.

WITNESSETH:

WHEREAS, the Company has previously adopted the PSS World Medical, Inc. Savings
Plan (the “Plan”); and

WHEREAS, the Company is authorized and empowered to amend the Plan; and

WHEREAS, the Company desires to amend the Plan to include the name of an
additional employer recently acquired by the Company as an “Employer” within the
meaning of the Plan and to amend the Plan to credit Participants’ years of
service with such employer as Years of Service under the Plan.

NOW, THEREFORE, the Plan shall be amended as follows:

1. Section 1.28 of the Plan shall be amended in its entirety to read as follows:

“1.28 ‘Employer’ shall mean the Company, Gulf South Medical Supply, Inc., PSS
Service, Inc., World Med Shared Services, Inc., Physician Sales & Service, Inc.,
Physician Sales & Service Limited Partnership, Proclaim, Inc., PSS Holding,
Inc., Ancillary Management Solutions, Inc., Cascade Medical Supply, ThriftyMed,
Inc., ClaimOne, LLC, Dispensing Solutions, Inc., Linear Medical Solutions, LLC,
Southeast Medical Solutions RX, LLC (formerly Stat RX USA), LLC, BottomLine
Medical Solutions, LLC, Theratech, Inc., Standard Medical Supply, Inc., Keltman
Pharmaceutical, Inc., Federal Medical Supply, Inc., Blue Medical Supply, Inc.,
Xcel Supply, LLC, Professional Laboratory Systems, Inc., Rebel Distributors
Corporation, Infolabs, LLC, Shenandoah Medical Supply, Inc. and any other
subsidiary, related corporation, or other entity that adopts this Plan with the
consent of the Company.”

2. Section 1.71 of the Plan shall be amended by the addition of a new
subparagraph (r), which shall read in its entirety as follows:

“(r) For each Employee who was employed by Shenandoah Medical Supply, Inc. on
July 2, 2012, such Employee’s ‘Years of Service’ shall include, for all purposes
of the Plan, service with Shenandoah Medical Supply, Inc. and each of its
subsidiaries.”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date set forth hereinabove. All of the provisions of the Plan not specifically
mentioned in this Amendment shall be considered modified to the extent necessary
to be consistent with the changes made in this Amendment.

 

PSS WORLD MEDICAL, INC. By: /s/ David D. Klarner                     
           

Name: David D. Klarner                               

Its: Senior Vice President and Treasurer       